Ao 2453 (CAsDRev. 02/18) Judgmem in a Criminal case 5 E: !E """ § ` ' "' "

UNITED STATES DISTRICT CoU T
SOUTHERN DISTRICT OF CALIFORNIA

   
  

 

 

.‘F,` sa;‘~. a
UN[TED STATES OF AMERICA JUDGMENT IN A C M @NSET {;;:';A'T€:‘;'RT /
V_ (For 0ffenses Committed On or mhql@w)bri:¢|“ii§f
KENNETH BIGLER (1) ` "`;~'~1
Case Number: 3: l 7-CR-02509-JAH
Martha McNab Hall
Defendant’s Attomey
REGISTRATloN No. 75274-112
l:| _
THE DEFENDANT:
>I< pleaded guilty co count(s) One of the Superseding Information.
was found guilty on count(s)
etter a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section [ Nature of Offense Count
18:2251{C),(E); 18:2253(B) - Attempted Sexua| Exp|oitation OfA Chi|d; Crimina| Forfeiture ls
The defendant is sentenced as provided in pages 2 through 5 of thisjudgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

[Xl Count(s) l - 5 dismissed on the motion of the United States.

 

m Assessment : 5100.00.

JVTA Assessment*: $
l:l

;Justice for Victims of Trafficking Act of 20151 Pub. L. No. 114-22.

EI No fine Forfeiture pursuant to order filed 10/22/2018 , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 17. 2018

Dat of lmposition of Sentence

N. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

3:17-CR-02509-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KENNETH BIGLER ( I) Judgment - Page 2 of 5
CASE NUMBER: 3117-CR-02509-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
210 months as to count ls.

|]

Sentence imposed pursuant to Title 8 USC Section l326(b).
»!< The court makes the following recommendations to the Bureau of Prisons:
The Court recommends custody be served in a facility with sex offender treatment

E The defendant is remanded to the custody of the United States Marshal.

l] The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

|:l as notified by the United States Marshal.
m The defendant shall Surrender for service of Sentence at the institution designated by the Bureau of
Prlsons:
Cl on or before
[l as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3: l 7-CR-025 09-JAH

AO 245B (CASD Rev. 02/18) Judgrnent in a Criminal Case

 

DEFENDANT: KENNETH BIGLER (l) Judgment - Page 3 of 5
CASE NUMBER: 3:17-CR-02509-JAH
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

10 years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federai, state or local crime.
F or offenses committed on or after September 13, 19942

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

l:] The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

ig The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
§ The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplr'cable.)
The defendant shall participate in an approved program for domestic violence (Check r`fapph`cable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation oHicer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer tmthhilly all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons:

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used_. distributed. or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer:

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12] the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

l3) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3117-CR-02509-JAH

AO 245B (CASD Rev. 02/18) .iudgment in a Criminal Case

 

DEFENDANT: KENNETH BIGLER ( l) .ludgrnent - Page 4 of 5
CASE NUMBER: 3:17-CR~02509-JAH

SPECIAL CONDITIONS OF SUPERVISION

l. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexica.n immigration law requirements.

2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
directed by the probation officer. Allow for reciprocal release of information between the probation officer
and the treatment provider. May be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay.

3. Abstain from alcohol consumption

4. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
other electronic communications or data storage devices or media, and effects to search at any time, with
or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
discharge of the officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
be grounds for revocation; you shall warn any other residents that the premises may be subject to searches
pursuant to this condition

5. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
imposed by the court.

6. Not use or possess devices which can communicate data via modem or dedicated connection and may not
have access to the Internet without prior approval from the court or the probation officer. The offender
shall consent to the installation of systems that will enable the probation officer to monitor computer use
on any computer owned or controlled by the offender. The offender shall pay for the cost of installation
of the computer software

7. Not associate with, or have any contact with any known sex offenders unless in an approved treatment
and/or counseling setting

8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with the victim or victim’s fami|y, Without prior
approval of the probation officer.

3:17-CR~02509-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KENNETH BIGLER (l) .ludgmcnt - Page 5 of 5
CASE NUMBER: 3:17-CR-02509-JAH

9.

10.

11

12.

13.

14.

15.

Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
nature of offense and conviction, with the exception of the offender's biological children, unless approved
in advance by the probation officer.

Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

.Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public

swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of 18, without prior approval of the probation officer.

Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
"actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), and not patronize
any place where such materials or entertainment are the primary material or entertainment available.

Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
If deemed necessary by the treatment provider, the offender shall participate and successfully complete
an approved state certified sex offender treatment program, including compliance with treatment
requirements of the program. The Court authorizes the release of the presentence report, and available
psychological evaluations to the treatment provider, as approved by the probation of`ficer. The offender
will allow reciprocal release of information between the probation officer and the treatment provider. The
offender may also be required to contribute to the costs of services rendered in an amount to be determined
by the probation officer, based on ability to pay. Polygraph examinations may be used following
completion of the formal treatment program as directed by the probation officer in order to monitor
adherence to the goals and objectives of treatment and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
pre-approved by the probation officer.

Be monitored while under supervision with location monitoring technology at the discretion of the
probation officer, which shall be utilized for the purposes of verifying compliance with any court-imposed
condition of supervision The offender shall pay all or part of the costs of location monitoring based on
their ability to pay as directed by the court and/or probation officer.

3:17-CR-02509-JAH

